Case 2:20-cv-15474-SRC-CLW Document 6 Filed 02/05/21 Page 1 of 8 PageID: 61




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF NEW JERSEY

RONALD JANKOWSKI, Derivatively on Behalf   Case No. 2:20-cv-15474-SRC-CLW
of Nominal Defendant BECTON, DICKINSON
AND COMPANY,
                                           STIPULATION AND [PROPOSED]
                   Plaintiff,              ORDER CONSOLIDATING ACTIONS
      v.                                   AND APPOINTING CO-LEAD COUNSEL

VINCENT A. FORLENZA, THOMAS E.
POLEN, CHRISTOPHER R. REIDY,
CATHERINE M. BURZIK, R. ANDREW
ECKERT, CLAIRE M. FRASER, JEFFREY W.
HENDERSON, CHRISTOPHER JONES,
MARSHALL O. LARSEN, DAVID F.
MELCHER, CLAIRE POMEROY, REBECCA
W. RIMEL, TIMOTHY M. RING, and
BERTRAM L. SCOTT,

                   Defendants,

      and

BECTON, DICKINSON AND COMPANY,

                   Nominal Defendant.


JEFF SCHRANZ, Derivatively on Behalf of    Case No. 2:21-cv-01081-SRC-CLW
BECTON, DICKINSON AND COMPANY,

                   Plaintiff,
      v.

THOMAS E. POLEN, CHRISTOPHER R.
REIDY, and VINCENT A. FORLENZA,

                   Defendants,

      and

BECTON, DICKINSON AND COMPANY,

                   Nominal Defendant.
Case 2:20-cv-15474-SRC-CLW Document 6 Filed 02/05/21 Page 2 of 8 PageID: 62




       WHEREAS, plaintiffs Ronald Jankowski and Jeff Schranz (together, “Plaintiffs”) each

sent litigation demands to the board of directors (the “Board”) of nominal defendant Becton,

Dickinson and Company (the “Company” or “Nominal Defendant”) to commence an inquiry into

allegations of corporate mismanagement (the “Demands”);

       WHEREAS, on November 2, 2020, Plaintiff Jankowski filed his verified shareholder

derivative complaint against defendants Vincent A. Forlenza (“Forlenza”), Thomas E. Polen

(“Polen”), Christopher R. Reidy (“Reidy”), Catherine M. Burzik, R. Andrew Eckert, Claire M.

Fraser, Jeffrey W. Henderson, Christopher Jones, Marshall O. Larsen, David F. Melcher, Claire

Pomeroy, Rebecca W. Rimel, Timothy M. Ring, and Bertram L. Scott (collectively,

“Defendants”) on behalf of the Company (the “Jankowski Action”);

       WHEREAS, on November 25, 2020, the Court entered a stipulated Order staying the

Jankowski Action pending a formal response by the Board responding to Plaintiff Jankowski’s

Demand (see Dkt. No. 4);

       WHEREAS, on January 24, 2021, Plaintiff Schranz filed his verified shareholder

derivative complaint against defendants Polen, Reidy, and Forlenza (the “Schranz Action,” and

together with the Jankowski Action, the “Actions”);

       WHEREAS, Plaintiffs agree that the Actions allege substantially similar facts and legal

contentions and that the administration of justice would be best served by consolidating the

Actions and appointing Co-Lead Counsel as set forth herein;

       WHEREAS, without waiving any rights, arguments or defenses, Defendants agree that

the Actions should be consolidated and take no position regarding appointment of Co-Lead

Counsel;




                                               1
Case 2:20-cv-15474-SRC-CLW Document 6 Filed 02/05/21 Page 3 of 8 PageID: 63




        WHEREAS, this stipulation is not a waiver of any of the parties’ rights, remedies, claims,

or defenses;

        NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by the parties

hereto, through their undersigned counsel, subject to the approval of the Court, as follows:

        1.      The stay of proceedings ordered in the Jankowski Action on November 25, 2020

(“Stay Order”) is temporarily lifted for the sole and limited purpose of the filing of, and ruling

on, this Stipulation and [Proposed] Order.

        2.      Pursuant to Rule 42(a) of the Federal Rules of Civil Procedure, the Actions are

hereby consolidated for all purposes, including pretrial proceedings, trial, and appeal, and are

referred to herein as the “Consolidated Action.”

        3.      Except as set forth in paragraph 1 of this Order the Consolidated Action,

including the Schranz Action, is hereby subject to the Stay Order.

        4.      The file in Jankowski v. Forlenza, et al., Case No. 2:20-cv-15474, shall constitute

the Master File for every action in the Consolidated Action. When the document being filed

pertains to all actions, the phrase “This Documents Relates to All Actions” shall be placed on the

cover page. When a pleading applies only to some, not all, of the actions, the document shall list

on the cover page the phrase “This Document Relates To:”, the docket number for each

individual action to which the document applies, along with the last name of the first-listed

plaintiff in said action.

        5.      Every pleading filed in the Consolidated Action, or in any separate action

included herein, shall bear the following caption:

  IN RE BECTON, DICKINSON AND                          Master File No. 2:20-cv-15474
  COMPANY STOCKHOLDER DERIVATIVE
  LITIGATION


                                                   2
Case 2:20-cv-15474-SRC-CLW Document 6 Filed 02/05/21 Page 4 of 8 PageID: 64




       6.      Glancy Prongay & Murray LLP (“GPM”) and Robbins LLP (“Robbins”) are

designated Co-Lead Counsel for Plaintiffs in the Consolidated Action. Plaintiffs contend that

their counsel, GPM and Robbins, are well-qualified to coordinate prosecution of the claims they

assert derivatively on behalf of the Company. See Firm Résumés attached hereto as Exhibits A

& B. Defendants take no position with respect to the qualifications or appointment of lead

counsel for Plaintiffs.

       7.      Co-Lead Counsel shall represent Plaintiffs in the prosecution of the Consolidated

Action, determine and present to the Court and opposing parties the position of Plaintiffs on all

matters arising during pretrial negotiations, delegate and monitor the work performed by

Plaintiffs’ attorneys to ensure that there is no duplication of effort or unnecessary expense,

coordinate on behalf of the Plaintiffs the initiation and conduct of discovery proceedings, have

the authority to negotiate matters with Defendants’ counsel, and perform such other duties as

may be incidental to the proper coordination of Plaintiffs’ pretrial activities or authorized by

further order of the Court. Defendants’ counsel may rely on all agreements made with either of

Co-Lead Counsel, or other duly authorized representative of Co-Lead Counsel, and such

agreements shall be binding on all Plaintiffs.

       8.      Schnader Harrison Segal & Lewis LLP and Herman Jones LLP are designated as

Plaintiffs’ Co-Liaison Counsel in this Consolidated Action. Plaintiffs’ Co-Liaison Counsel shall

perform all tasks expected of New Jersey counsel, including ensuring timely and appropriate

filings and communications with the Court.

       9.      The Parties to this Stipulation agree that it would be duplicative and wasteful of

the Court’s resources for any Defendant who has been properly served, has agreed to accept

service, or who is properly served in the future to have to respond whether by answer or motion



                                                 3
Case 2:20-cv-15474-SRC-CLW Document 6 Filed 02/05/21 Page 5 of 8 PageID: 65




to the individual complaints before a consolidated complaint is filed in the Consolidated Action.

Therefore, the Parties to this Stipulation agree that any Defendant who has been properly served,

has agreed to accept service, or who is properly served in the future, need only respond, plead,

move, or answer with respect to any consolidated complaint filed in the Consolidated Action or

to any other related complaints that are subsequently assigned or transferred to this Court

(“Related Complaints”).       Plaintiffs shall be permitted to file consolidated complaint

notwithstanding the stay, but no Defendant shall be required to respond, plead, move, or answer

with respect to any Related Complaints or any consolidated complaint during the pendency of

the Stay Order. To the extent that any Defendant now named in any of the existing complaints

filed in the Consolidated Action is not named in the consolidated complaint, the claims against

such Defendant shall be deemed dismissed without prejudice. Any pleading filed or served in

one of the underlying actions shall become part of the Consolidated Action.

       10.     All shareholder derivative actions that are pending or are subsequently filed in, or

transferred to, this Court arising out of the same or similar transactions and occurrences shall be

consolidated into this Consolidated Action, and this Joint Stipulation and Order and the Stay

Order shall apply to each such shareholder derivation action. Co-Lead Counsel shall notify the

Court of the filing or transfer of any such shareholder derivative action and ensure that that

counsel therein receive notice of this Stipulation and Order. Unless otherwise ordered, the terms

of all orders, rulings, and decisions in the Consolidated Action shall apply to all shareholder

derivative actions instituted herein. A party objecting to such consolidation, or to any other

provisions of this Stipulation Order, must file an application for relief from this Stipulation and

Order within ten (10) days after the date on which a copy of this Stipulation and Order is sent to

the party’s counsel by Co-Lead Counsel.



                                                4
Case 2:20-cv-15474-SRC-CLW Document 6 Filed 02/05/21 Page 6 of 8 PageID: 66




       11.    This Stipulation and Order is entered without prejudice to the rights of any party

to apply for severance of any claim or action; with good cause shown.



Dated: February 4, 2021                     By:     /s/Lisa J. Rodriguez
                                            SCHNADER HARRISON SEGAL & LEWIS
                                                LLP
                                            Lisa J. Rodriguez
                                            220 Lake Drive East, Suite 200
                                            Cherry Hill, New Jersey 08002
                                            Telephone: (856) 482-5741
                                            Email: ljrodriguez@schnader.com


                                            By: /s/Serina M. Vash
                                            HERMAN JONES LLP
                                            Serina M. Vash
                                            153 Central Avenue #131
                                            Westfield, NJ 07090
                                            Telephone: (404) 504-6516
                                            Facsimile: (404) 504-6501
                                            Email: svash@hermanjones.com

                                            Proposed Co-Liaison Counsel for Plaintiffs

                                            GLANCY PRONGAY & MURRAY LLP
                                            Matthew M. Houston
                                            Benjamin I. Sachs-Michaels
                                            712 Fifth Avenue
                                            New York, New York 10019
                                            Telephone: (212) 935-7400
                                            E-mail: mhouston@glancylaw.com
                                                   bsachsmichaels@glancylaw.com

                                                   -and-

                                            Robert V. Prongay
                                            Pavithra Rajesh
                                            1925 Century Park East, Suite 2100
                                            Los Angeles, California 90067
                                            Telephone: (310) 201-9150
                                            E-mail: rprongay@glancylaw.com
                                                   prajesh@glancylaw.com



                                               5
Case 2:20-cv-15474-SRC-CLW Document 6 Filed 02/05/21 Page 7 of 8 PageID: 67




                                  Counsel for Plaintiff Ronald Jankowski



                                  ROBBINS LLP
                                  Brian J. Robbins
                                  Craig W. Smith
                                  Shane P. Sanders
                                  Emily R. Bishop
                                  5040 Shoreham Place
                                  San Diego, California 92122
                                  Telephone: (619) 525-3990
                                  Facsimile: (619) 525-3991

                                  Counsel for Plaintiff Jeff Schranz



                                  McCARTER & ENGLISH LLP
                                  Richard Hernandez
                                  Four Gateway Center
                                  100 Mulberry Street
                                  Newark, NJ 07102
                                  Telephone: 973-848-8615
                                  Email: rhernandez@mccarter.com

                                  Co-Counsel for Nominal Defendant Becton,
                                  Dickinson and Company and Defendants Vincent A.
                                  Forlenza, Thomas E. Polen, Christopher R. Reidy,
                                  Catherine M. Burzik, R. Andrew Eckert, Claire M.
                                  Fraser, Jeffrey W. Henderson, Christopher Jones,
                                  Marshall O. Larsen, David F. Melcher, Claire
                                  Pomeroy, Rebecca W. Rimel, Timothy M. Ring, and
                                  Bertram L. Scott


Dated: February 4, 2021           By: /s/Matthew DiRisio
                                  WINSTON & STRAWN LLP
                                  James P. Smith III
                                  Matthew DiRisio
                                  200 Park Avenue
                                  New York, NY 10166
                                  Telephone: 212-294-6700
                                  Email: jpsmith@winston.com
                                         mdirisio@winston.com



                                     6
Case 2:20-cv-15474-SRC-CLW Document 6 Filed 02/05/21 Page 8 of 8 PageID: 68




                                  Co-Counsel for Nominal Defendant Becton,
                                  Dickinson and Company and Defendants Vincent A.
                                  Forlenza, Thomas E. Polen, Christopher R. Reidy,
                                  Catherine M. Burzik, R. Andrew Eckert, Claire M.
                                  Fraser, Jeffrey W. Henderson, Christopher Jones,
                                  Marshall O. Larsen, David F. Melcher, Claire
                                  Pomeroy, Rebecca W. Rimel, Timothy M. Ring, and
                                  Bertram L. Scott




IT IS SO ORDERED THIS 5th DAY OF FEBRUARY, 2021.


_s/ Stanley R. Chesler
HONORABLE STANLEY R. CHESLER
UNITED STATES DISTRICT JUDGE




                                     7
